Title: From Thomas Jefferson to Thomas Blake, Jr., 9 September 1787
From: Jefferson, Thomas
To: Blake, Thomas, Jr.



Sir
Paris Sep. 9. 1787.

Congress do not grant their sea letters for the East-Indies but to ships belonging to citizens of the united states, and navigated by officers and seamen of the United states. Even the cargo must also belong to their own citizens. Nor can these letters be obtained but on an application to Congress themselves, whereupon they appoint  a committee of their own body to enquire into the circumstances relative to the vessel, cargo, and crew, and on their report of the fact they grant or refuse the passport.
I am with much respect Sir Your most obedient humble servant,

Th: Jefferson

